Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Newly amended claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The gradual increase in hardness not disclosed as part of the elected embodiment of A,1,I.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-3 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of DeHaitre (US 5,454,675).  Kerr discloses a fastener comprising: a bolt with an external thread having a pitch between first and second ends (Abstract) and a nut (16) having an internal thread (38) between .


Response to Remarks
The drawing objection and the 112(b) rejection have been obviated by the amendments.

The amendment to claim 1 renders claim 1 withdrawn by original presentation as noted above.  But, the reference to Schuttler (US 2,382,748) should be noted for teaching a nut with a gradually increasing hardness to expedite possible future applications.  

Applicant argues claim 6 defines over the combination of Kerr in view of DeHaitre because the person of ordinary skill in the art would not combine those references.  Applicant argues that the combination would cause the walls of the countersunk portion of DeHaitre to be deformed if it were combined with Kerr.  While the examiner understands applicant’s reasoning, the examiner does not agree with the conclusion.  The person of ordinary skill in the art would not compress the wall of the countersink as argued by applicant because as noted by applicant such as compressive force applied to the retaining lip 28c would likely result in the countersink being damaged.  Instead, the person of ordinary skill in the art would recognize to apply a compression to the ends of the nut (22c and 32), not .  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677